741 N.W.2d 839 (2007)
Michelle GOWER, Personal Representative of the Estate of Edwin Gower, Deceased, Plaintiff-Appellant,
v.
James HARKEMA, M.D., Christopher Seip, M.D., Benjamin B. Mosher, M.D., Christopher Abood, M.D., Tonia Reincke, PA-C, Sparrow Hospital, Greg A. Howells, M.D., Keith Blum, D.O., Christina Maser Ohm, M.D., Kevin Krause, M.D., Gregory Nowinski, M.D., Julie Stein, M.D., and William Beaumont Hospital, Royal Oak, Defendants-Appellees, and
George Arthur Williams, M.D., and Associated Retinal Consultants, P.C., Defendants.
Docket Nos. 128158, 128159. COA Nos. 256824, 257967.
Supreme Court of Michigan.
December 14, 2007.
By order of April 13, 2007, the application for leave to appeal the January 25, 2005 and February 1, 2005 orders of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the orders of the Court of Appeals, REINSTATE the order of the Ingham Circuit Court denying defendants' motion for summary disposition, and REMAND this case to the Ingham Circuit Court for further proceedings not inconsistent with this order and the order in Mullins.